Citation Nr: 1411559	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The issue seeking entitlement to service connection for depression was last denied by the RO in a June 2008 rating decision finding the Veteran did not have depression.  The Veteran was notified of this decision but did not appeal.

2.  Evidence received since June 2008 raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

3.  Depression is not related to the Veteran's military service or to a service-connected disability. 

4.  A current diagnosis of PTSD is not of record. 


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for depression, also claimed secondary to a service-connected chin scar, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Depression was not incurred in or aggravated by active military service, nor is it proximately due to or the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements were met in this case by pre-adjudication letters sent to the Veteran in October 2009 and December 2009.  The letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letters also provided the Veteran with a PTSD questionnaire requesting information about claimed in-service stressful incidents.  The Veteran did not respond to this request, but instead provided information to various treating VA psychiatrists.  The RO determined that the Veteran did not provide enough information to objectively confirm or corroborate the stressful events described by the Veteran.  A formal finding of a lack of information was drafted in November 2009 and the Veteran was informed.  The Board concludes no further action is warranted.

VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file as are VA outpatient treatment records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Veteran was provided VA psychiatric examinations in January 2011.  The examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  All conclusions rendered were supported with a detailed rationale.  

New and Material Evidence - Depression

The claim of entitlement to service connection for depression was originally denied in a June 2008 rating decision finding the Veteran did not have a current diagnosis of depression related to any incident of service.  The Veteran did not appeal this decision nor was evidence received during the appellate time frame.  38 C.F.R. § 3.156.  As such, the June 2008 rating decision is final.  38 U.S.C.A. § 7105.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).   

The Veteran has asserted various theories as to why he believes he has depression as a result of his military service.  Initially, in September 2007, he claimed he has depression as a result of a disfiguring chin scar he received on active duty.  He has also reported various stressful incidents in the military that caused him to have depression.

At the time of the June 2008 denial the record contained the Veteran's service treatment records, which do not confirm any treatment or complaints related to depression.  The record also contained a February 2008 VA scar examination finding the chin scar barely visible and of no cosmetic significance.  The record also contained a September 2007 "buddy statement" indicating the Veteran had a scar on his chin and was "very depressed" about it.
 
The RO previously denied the claim in June 2008 finding the medical evidence did not support a diagnosis of depression.  For new evidence to be material here, the evidence must relate to that fact.

Since the June 2008 denial, VA outpatient treatment records indicate a diagnosis of depression as early as 2009.  The records also indicate treatment for other diagnoses, such as chronic adjustment disorder, and complaints of recurrent nightmares of military events.  

Although not dispositive, the Board finds the new evidence could reasonably substantiate the claim.  See Shade, 24 Vet. App. at 118.  Accordingly, the claim is reopened.

Service Connection For a Psychiatric Disorder, to Include Depression and PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).   

The Veteran claims he has recurring nightmares and sleep disturbances due to his military service.  Initially in September 2007, the Veteran claimed he had depression as a result of a "disfiguring" chin scar, which is a service-connected disability.  

The Veteran has, since that time, alternatively claimed a psychiatric disability directly attributed to various stressful incidents in his military service.  During his hearing before the Board in November 2011, the Veteran indicated that the overall experience of boot camp and serving in Germany was extremely stressful, and different than it is now.  He specifically indicated problems clashing with his First Sargent. He indicated he left his guard post one time because he was never relieved by the replacement soldier, and was given an Article 15 in response for going AWOL.  He also testified as to an incident in 1970 where a bunk mate was beaten near him, although the room was dark at the time, he heard the attack.  His VA outpatient treatment records also indicate recurring dreams of an incident where he was attacked by a knife. 

The Veteran's service treatment records are silent as to any complaints, symptoms, or diagnoses related to any psychiatric disorder, to include depression or PTSD.  While his treatment records confirm treatment for a chin laceration, to include stitches, there is no objective confirmation that he was attacked by a knife.  The details of the laceration are not indicated in the service treatment records.  None of the Veteran's reported stressors have been objectively confirmed.

The Veteran is competent to describe in service accidents and duties performed.  With regard to PTSD specifically, if, as in this case, the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Moreover, the Veteran's claimed stressors are not related to fear of hostile military or terrorist activity and the Veteran does not claim in-service combat exposure.  Rather, his stressors relate to alterations he had with his own military unit.  38 C.F.R. § 3.304.

After service, the medical evidence indicates psychiatric diagnoses, such as depression and adjustment disorder.  PTSD has not been diagnosed.  VA outpatient treatment records indicate he tested positive in an October 2009 PTSD screening, but was later diagnosed with depression.  VA outpatient treatment records through July 2011 indicate diagnoses of chronic adjustment disorder and depression and, at times, indicate "R/O PTSD," but PTSD was never formally diagnosed.  These records note the Veteran's complaints of recurring nightmares about his military service.  The Veteran was afforded a VA examination in January 2011, where the examiner noted the Veteran's reported in-service incidents and other contentions both noted during the examination and in the evidence of record.  Considering all the evidence, the examiner found the Veteran's reported symptoms were not consistent with a diagnosis of PTSD.  Aside from the uncorroborated military stressors, the Board finds the PTSD claim must fail because there is no diagnosis of PTSD.  

With regard to the Veteran's other psychiatric diagnoses, to include depression, the Board finds the Veteran's claim also fails.  As indicated above, the Veteran was afforded a VA examination in January 2011, where a diagnosis of "depressive disorder" was rendered.  In regard to etiology, the examiner found the Veteran's depression "less likely than not" related to his military service or a service-connected disability.  The examiner noted that the Veteran reported symptoms "for some time," and was seen in October 2009 for suicidal ideation with stressors, including marital conflict, his mother recently died, and personal health problems.  The examiner also noted the Veteran historically reported military-related nightmares about a soldier pulling a knife on him and being electrocuted while working on the railroad, but neither of these events were brought up during the actual examination at that time.  The examiner found it unlikely that the Veteran's depression was related to his military service or a service-connected disorder.  

 While the Veteran submitted a "buddy" statement dated September 2007 indicating the Veteran was "depressed" due to a "disfiguring" chin scar, the Veteran was afforded a VA examination in February 2008 where the examiner described the scar as "not...cosmetically significant."  The chin scar measured 2.5 millimeters and was described as "barely visible."  The examiner had to ask the Veteran to point it out because the examiner did not see it until it was specifically pointed out.  The scar was described as 1-2 millimeters in width, not raised, red or attached to underlying tissue.  Aside from "minimal cosmetic significance," the examiner further noted that the scar is not associated with any physical aching or pain of the chin or jaw.  There is no medical evidence linking a current psychiatric diagnosis to any incident of the Veteran's military service or a service-connected disorder, to include a chin scar.  Indeed, there is evidence to the contrary.

The Board considered the lay statements submitted by the Veteran, the fellow serviceman, his wife, and his daughter regarding symptoms they observed.  These lay statements were also considered by the 2011 VA examiner, and the examiner found that a psychiatric disorder was not related to the Veteran's military service or to a service-connected disorder.  In this case, the Board finds the objective, medical evidence in this case more probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board further finds that the question of whether the Veteran meets the diagnostic criteria for depression and/or PTSD, and the etiology of any such diagnosis, requires special experience or special knowledge.  Id.  The evidence of record does not demonstrate that the Veteran or his family members possesses the ability, knowledge, or experience to provide a competent diagnosis or etiological opinion.  Thus, the lay statements are insufficient alone to substantiate the Veteran's claims.

In short, the Veteran's statements and other lay statements establish he experiences various symptoms and recurrent nightmares since his military service.  The evidence of record also confirms the Veteran is service-connected for a chin scar, albeit one that has been medically described as "minimal cosmetic significance."  None of the stressful military events have been objectively confirmed or corroborated, but in any case no medical professional has ever diagnosed the Veteran with PTSD related to these military events.  Indeed, there is medical evidence to the contrary.  The medical evidence confirms a diagnosis of depressive disorder, but does not associate the diagnosis with any incident of the Veteran's military service or a service-connected disability.  Indeed, there is evidence to the contrary.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for depression, also claimed secondary to a service-connected chin scar, is reopened and to that extent only the appeal is granted.

Service connection for PTSD is denied.

Service connection for depression, also claimed secondary to a service-connected chin scar, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


